DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 7 May 2021, filed 22 June 2021, with respect to the rejection(s) of claim(s) 1-5, 9, 17-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zang (US 2017/0322551 A1).

Applicant’s cancellation of Claims 8 and 10-16 render all rejections of those claims moot.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 9, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US 2011/0158620 A1) in view of Zang (US 2017/0322551 A1).

Regarding Claims 1, 17, and 18, Kanayama discloses an imaging system, moveable object, and a control device, comprising: a memory storing a program; and a processor coupled to the memory [Kanayama: FIG. 1: CPU 6] and configured to execute the program to: detect a driving command supplied to [actuator] of a [driving device], the [actuator] being configured to support an imaging device and to change at least one of a position or an orientation of the imaging device according to the driving command [Kanayama: FIG. 4]; and before the [actuator] starts to change the at least one of the position or the orientation of the imaging device according to the driving command, disable a shake correction function of the imaging device [Kanayama: ¶ [0005]: Further, there is proposed such an operation that whether or not the lens apparatus is in a pan/tilt operation is automatically determined based on a vibration signal obtained from the vibration sensor, and when it is determined that the lens apparatus is in the pan/tilt operation, a mode of correction for an image blur is switched to an appropriate one.  In an example of the proposed operation, when it is determined that the lens apparatus is in the pan/tilt operation, the correction for the image blur is stopped to prevent the image on the screen from becoming unnatural because of the correction for the image blur performed during the pan/tilt operation, and to improve operability of the pan/tilt operation].
Kanayama may not explicitly disclose detect a driving command supplied to a propulsion unit of an unmanned aerial vehicle (UAV), the UAV being configured to support an imaging device through a gimbal and to change at least one of a position or an orientation of the imaging device when the propulsion unit of the UAV moves the UAV according to the driving command
However, Zang discloses an imaging system, moveable object, and a control device, comprising: a memory storing a program; and a processor coupled to the memory and configured to execute the program to: detect a driving command supplied to a propulsion unit [Zang: ¶ [0171]: As another example, an adjustment to correct a change in size of the target may be achieved by controlling the zoom in/out of the imaging device (e.g., if the imaging device supports the zoom level required), by controlling the movement of the movable object (e.g., so as to get closer to or farther away from the target), or by a combination of zoom in/out of the imaging device and the movement of the movable object.  A processor onboard the movable object may make the determination as to which object or combination of objects to adjust.  For example, if the imaging device does not support a zoom level required to maintain the required size of the target within an image, the movable object may be controlled to move instead of or in addition to adjusting the zoom of the imaging device; and ¶ [0196]: The control commands 316 can include commands for the propulsion mechanisms of the movable object to adjust the spatial disposition, velocity, and/or acceleration of the movable object with respect to up to six degrees of freedom in order to correct a detected deviation of the target with respect to its position and/or size in one or more of the images.  The control commands 316 can also include commands for adjusting the state of a carrier so as to adjust the spatial disposition, velocity, and/or acceleration of a payload (e.g., imaging device) carried by the movable object via the carrier] of an unmanned aerial vehicle (UAV) [Zang: Abstract], the UAV being configured to support an imaging device through a gimbal [Zang: ¶ [0170]: Alternatively, the same two-axis adjustment may be achieved by the carrier alone if the carrier permits the imaging device to rotate around two or more axes relative to the movable object.  For instance, the carrier may include a two-axis or three-axis gimbal; and ¶ [0318]: The carrier can be integrally formed with the movable object.  Alternatively, the carrier can be releasably coupled to the movable object.  The carrier can be coupled to the movable object directly or indirectly.  The carrier can provide support to the payload (e.g., carry at least part of the weight of the payload).  The carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload.  In some embodiments, the carrier can be adapted to control the state of the payload (e.g., position and/or orientation) relative to the movable object.  For example, the carrier can be configured to move relative to the movable object (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation) such that the payload maintains its position and/or orientation relative to a suitable reference frame regardless of the movement of the movable object] and to change at least one of a position or an orientation of the imaging device when the propulsion unit of the UAV moves the UAV according to the driving command [Zang: ¶ [0196]; wherein modern UAV with fixed rotary motors utilize their propulsion means as means for all controlled movement].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the gimbal and UAV control of Zang with the camera control of 

Regarding Claim 2, Kanayama in view of Zang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein the processor is further configured to execute the program to enable the shake correction function in response to propulsion unit of the UAV having finished moving the UAV to change the at least one of the position or the orientation of the imaging device [Kanayama: FIG. 4; and Zang: FIG. 8].

Regarding Claim 4, Kanayama in view of Zang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein: the shake correction function includes a first function of shake correction in a first direction of the imaging device and a second function of shake correction in a second direction different from the first direction [Kanayama: ¶ [0022]: An operation of the camera platform 30 includes two kinds of operation different in direction, namely, a horizontal pan operation (operation of moving an image taking area in a lateral direction) and a perpendicular (vertical) tilt operation (operation of moving an image taking area in a longitudinal direction).  The pan operation refers to an operation of rotating the camera platform 30 in a lateral direction with respect to a direction in which the lens apparatus is oriented (in a case where the lens apparatus is installed so that the optical axis thereof becomes horizontal, a rotation operation in a horizontal plane).  On the other hand, the tilt operation refers to a rotation operation in a direction perpendicular to that of the pan operation, that is, an operation of rotating the camera platform 30 in a longitudinal direction with respect to the direction in which the lens apparatus is oriented (in a case where the lens apparatus is installed so that the optical axis thereof becomes horizontal, a rotation operation in a direction perpendicular to a perpendicular plane).  Similarly, a driving direction of the image blur correction lens 3 includes two directions, namely, horizontal (lateral) and perpendicular (longitudinal) directions.  For simple description, it is hereinafter assumed that the operation of the camera platform 30 is the pan operation while the driving direction of the image blur correction lens 3 is the horizontal direction.  In FIG. 1, the vibration detection circuit 1, the A/D converter 2, the actuator 4, the position detection unit 5, the D/A converter 7, and the driving circuit 8 need to be prepared for correction of the two directions, that is, for the pan direction and for the tilt direction, in actuality, but the illustration and description of those units are herein directed only to the pan direction because there is no difference in control between the pan direction and the tilt direction]; and the processor is further configured to execute the program to, before the propulsion unit of the UAV starts to move the UAV to change the at least one of the position or the orientation of the imaging device according to the driving command, disable at least one of the first function or the second function in a moving direction of the imaging device or in a direction in which the orientation of the imaging device is changed according to the driving command [Zang: FIG. 8; Kanayama: ¶ [0005]].

Regarding Claim 5, Kanayama in view of Zang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein the shake correction function includes at least one of: a function of performing shake correction by moving at least one of an [Kanayama: FIG. 1: 4].

Regarding Claim 9, Kanayama in view of Zang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein the processor is further configured to execute the program to receive the driving command from a remote control device [Zang: ¶ [0321]: In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal.  The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload].

Regarding Claim 19, Kanayama in view of Zang disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein the processor is further configured to execute the program to determine, based on the driving command, whether to control the movable object to move or to control the gimbal to move [Kanayama: ¶ [0005]; and FIG. 4].

Regarding Claim 20, Kanayama in view of Zang disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein: the movable object is an unmanned aerial vehicle [Zang: Abstract]; and the processor is further configured to execute [Zang: ¶ [0171]].

Regarding Claim 21, Kanayama in view of Zang disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Zang discloses wherein: the driving command supplied to the propulsion unit of the UAV causes the UAV to hover, rotate, accelerate, deaccelerate, or move upward, downward, forward, or backward [Zang: ¶ [0171]].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Zang as applied to claim 1 above, and further in view of Higo (US 2006/0083502 A1).

Regarding Claim 3, Kanayama in view of Zang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Kanayama in view of Zang does not explicitly disclose wherein the processor is further configured to execute the program to, in response to a zoom position of the imaging device being within a predetermined range, disable the shake correction function before the propulsion unit of the UAV starts to move the UAV to change the at least one of the position or the orientation of the imaging device according to the driving command.
However, Higo discloses wherein the processor is further configured to execute the program to, in response to a zoom position of the imaging device being within a predetermined range, disable the shake correction function before the propulsion unit of the UAV starts to move the UAV starts to change the at least one of the position or the orientation of the imaging device [Higo: ¶ [0035]: As described above, when panning/tilting has been detected by the pan/tilt detecting unit 38, processing to stop image shake correction is executed.  Thus, the integration characteristics of the integration processing unit 34 are varied.  Hereupon the integration processing unit 34, if panning/tilting is detected by a filter capable of varying integration characteristics in response to parameter alteration, undergoes a variation in integration characteristics which cause the anti-shake lens 10 to return to its reference position (the center of oscillation) and stop there.  Thus, the integration characteristics are so varied as to bring the value of the positional instruction signal gradually closer to 0.  The integration characteristics during the execution of image shake correction are supposed to be the normal characteristics.  When the integration characteristics are to be varied from the normal integration to the different characteristics to return the anti-shake lens 10 to its reference position, the value of the zoom positional signal given by the zooming position detector 20 is taken into account].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the shake reduction in response to a zoom position of Higo with the shake reduction control of Kanayama in view of Zang in order to perform better shake control, improving image quality.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Zang as applied to claim 21 above, and further in view of Bachrach et al. (US 2018/0095459 A1)

Regarding Claim 22, Kanayama in view of Zang disclose(s) all the limitations of Claim 21, and is/are analyzed as previously discussed with respect to that claim.
[Bachrach: ¶ [0082]:  In some embodiments, the FDA 100 may be configured to travel the path 1022a defined by drawn path 1020a, while maintaining a constant altitude H above physical surface 1082a.  In other embodiments, the altitude H at which the FDA 100 flies path 1022a may be adjustable by user 102 via the touch display of PMD 104].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the automated flight control of Bachrach with the camera and flight control of Kanayama in view of Zang in order ease operation use on the human controller, reducing fatigue and improving overall experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R MESSMORE/            Primary Examiner, Art Unit 2482